NUMBER 13-18-00128-CV

                            COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


RUTH VILLARREAL, INDIVIDUALLY AND
RUTH VILLARREAL INSURANCE, LLC,                                             Appellants,

                                           v.

ALBERT TREVINO, INDIVIDUALLY AND
D/B/A BOB TREVINO INSURANCE AGENCY,                                          Appellee.


         On Appellants’ Unopposed Motion to Withdraw Appeal


                                      ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      We handed down our memorandum opinion and judgment in this case on July 25,

2019. Appellants have filed an “Unopposed Motion to Withdraw Appeal” in which they

state that appellee’s counsel does not oppose the motion and that “the parties have

agreed that each side shall bears its own costs and fees for the appeal.”
       Having fully considered appellants’ motion and the documents on file, we conclude

that the motion should be granted. Accordingly, we DISMISS the appeal pursuant to

appellants’ request. See TEX. R. APP. P. 42.1(a)(1). We WITHDRAW our judgment dated

July 25, 2019, and replace it with the accompanying judgment; however, we do not

withdraw our memorandum opinion dated July 25, 2019. See TEX. R. APP. P. 42.1(c).

Pursuant to the parties’ agreement, costs will be borne by the party incurring same. See

TEX. R. APP. P. 42.1(d).

       IT IS SO ORDERED.

                                                                   PER CURIAM

Delivered and filed the 11th
day of September, 2019.




                                           2